DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 7/25/2022 where claims 1-20 are pending and ready for examination. The Examiner notes the claims are equivalent to the claims filed on 2/16/2022 where claims 1-3, 7-10, and 14-17 were amended.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The Examiner has withdrawn the 35 USC 112(b) rejection furnished on the Non-Final Office Action 11/18/2021

Response to Arguments

Applicant’s argument have been considered but are moot because the new ground of rejection comprising Mannhart (Prototypical Implementation of a Cloud Experimentation Environment by an Open Stack Fake Driver”
The Examiner has reviewed the Applicant’s arguments in their entirety (7/25/2022, 2/16/2022). The Appliant’s arguments are moot in light of a new prior art rejection comprising Mannhart who provides clarity with respect to the role of fake and/or simulated drivers and fake virtual machines.

see e.g. Abstract “ .. installation and configuration of an OpenStack based experimentation environment with virtualized compute hosts and faked virtual machines”

	see e.g. II.2.7 Fake Driver: “ ... a fake driver needs to be used to bypass the actual hypervisor and just fake VM actions like creating, starting, stopping or getting diagnostic information. To set up the compute hosts for use with the fake driver, compute-driver=ffake.FakeDriver has to be set in /etc/nova/nova-compute.conf ...”

	see e.g. Section II Cloud Experimentation Environment
	nova : The compute service that manages creating, scheduling and destroying VMs
	neutron The new network service that was introduced with the Folsom release of OpenStack ...

	see e.g. II.3.4 Diagnostic Data for simulations” “ when simulating resource usage in the CEE, the most interesting metrics include: CPU time, memory usage, disk usage, and network usage of the individual VMs as well as the compute host themselves 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, 8, and 15, claims 1, 8, and 15 are rendered indefinite as it is unclear if “ ... a simulated virtual machine and a simulated computer node” are the same or parcel as “creating a plurality of simulated virtual machine on a simulate compute node”  The Examiner respectfully request the Applicant clarify via claim language the interdependencies between these components
 The dependent claims of the independent claims are also rejected as they do cure the deficiencies detailed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 8, and 15 are rejected under 35 USC 103 as being unpatentable over Openstack, “Nova Fake Driver”, (11/21/2018) in view of Mannhart, “Prototypical Implementation of Cloud Experimentation by an OpenStack Fake Driver”, July 1, 2015 , and in further view of Open vSwitch Manual, September 2011

	modifying a simulated virtual driver  with virtual switch  functionally to emulate networking actions between a simulated virtual machine and simulate compute node (OpenStack; OpenStack teaches the OpenStack platform which comprises the modification of a nova-fake driver which is utilized to spawn fake virtual machines (i.e. simulated virtual machines) resulting in a simulate compute node; The Examiner notes the issuance of the command to modify the fake driver is parcel of control plane traffic from an OpenStack Controller via control plane

	see e.g. NOVA FAKE DRIVER:

	“One common question from OpenStack Operators is that “how does the control plane (for example, database, message queue, nova scheduler) scales?” ... However without a large number of nova-compute nodes, it becomes to difficult to exercise the control performance”

	see e.g. USE nova-fake driver:
	“ ... fake neutron-openvswitch -agent ...”
	“ ... To use the nova-fake driver, edit the following parameters in /etc/kola/globals.uml or in the command line options.
	enable_nova_fake: “yes”
	num_nova_fake_per_node: 5”

	The Examiner noes the above command results in 5 fake virtual machines
	The Examiner notes OpenStack’s “editing” operation associated with the nova _fake driver is equivalent to modifying
	The Examiner notes the fake neutron-openvswitch-agent inherently works in tandem with an OpenVirtualSwitch

	The Examiner notes the Applicant’s specification relies on an OpenStack fake driver and OpenVirtualSwitch  to realze the above feature; see e.g. [0023] )	

	generating a container image including a plurality of processes, wherein the plurality of processes includes a compute process to create and terminate simulated virtual machines using the modified simulated virtual driver (Openstack; Openstack teaches the generation and/or utilization of containers (i.e. container image) to support the spawning and/or creation of modified fake virtual drivers;

	see e.g. USE nova-fake driver:
	enable_nova_fake: “yes”
	num_nova_fake_per_node: 5”

	Each compute node will run 5 nova-compute containers and 5 neutron-plugin agent containers. When boosting instance, there will be no real instances created. But nova list shows the fake instances
	The Examiner notes the OpenStack Platform provides for lifecycle management of the fake virtual machines

	The Examiner notes the Applicant’s specification relies on the OpenStack fake driver to realize the simulated computed node in association with container images; see e.g. [0023])

	creating a plurality of simulated virtual machines on a simulated compute node of the plurality of simulated compute nodes using the modified simulated virtual driver, to simulate network traffic on a control plane (Openstack; Subsequent to the modification of the parameters detailed above to create fake instances  (i.e.  simulated virtual machines supported by the simulate compute node) control plane traffic is simulated between an Openstack controller and the simulated VM/compute node;

“One common question from OpenStack Operators is that “how does the control plane (for example, database, message queue, nova scheduler) scales?” ... However without a large number of nova-compute nodes, it becomes to difficult to exercise the control performance”


	see e.g. USE nova-fake driver:
	enable_nova_fake: “yes”
	num_nova_fake_per_node: 5”

	Each compute node will run 5 nova-compute containers and 5 neutron-plugin agent containers. When boosting instance, there will be no real instances created. But nova list shows the fake instances).

	As evidence of the above rationale with respect to fake virtual driver (i.e. simulated driver), Mannhart discloses:

	OpenStack Fake Drivers and Faked virtual machines:

	see e.g. Abstract “ .. installation and configuration of an OpenStack based experimentation environment with virtualized compute hosts and faked virtual machines”

	see e.g. II.2.7 Fake Driver: “ ... a fake driver needs to be used to bypass the actual hypervisor and just fake VM actions like creating, starting, stopping or getting diagnostic information. To set up the compute hosts for use with the fake driver, compute-driver=ffake.FakeDriver has to be set in /etc/nova/nova-compute.conf ...”

	see e.g. Section II Cloud Experimentation Environment
	nova : The compute service that manages creating, scheduling and destroying VMs
	neutron The new network service that was introduced with the Folsom release of OpenStack ...

	see e.g. II.3.4 Diagnostic Data for simulations” “ when simulating resource usage in the CEE, the most interesting metrics include: CPU time, memory usage, disk usage, and network usage of the individual VMs as well as the compute host themselves 


	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify OpenStack with Mannharts Fake Driver scheme. The motivation being the combined solution provides one of ordinary skill in the art to utilize the OpenStack platform in its entirety with respect to fake drivers and faked virtual machines and monitoring diagnostic data (i.e., control plane traffic). More importantly it shows the OpenStack Controller is readily available to support control plane traffic with the simulated VM/compute nodes.
	As evidence of an Open Virtual Switch to work in tandem with an OVS agent, the OpenVSwitch Manual discloses;

	Open	 vswitch (see e.g. Page 2, NAME: Open_vSwitch;
	See e.g. TABLE SUMMARY Open_Vswitch Open vSwitch configuration, )

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify OpenStack with OpenStack Manualls Open Vswitch. The  motivation being the combined solution provides one of ordinary skill in the art to achieve conventional operation been the an OVS agent and an OVS with unexpected results.
	
 	Regarding claim 8, claim 8 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.

	Regarding claim 15, claim 15comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.


Claim 2, 9, and 16 are rejected under 35 USC 103 as being unpatentable over Openstack in view of Mannhart and in further view of Open vSwitch Manual and in further view of Lucrezia, “Introducing Network – Aware Scheduling Capabilities in OpenStack”, April, 2015

	Regarding claim 2, Openstack n view of Mannhart and in further view of Open vSwitch Manualdisclose the method of claim 1, wherein the plurality of processes further includes:

	one or more processes to enable virtual switch functionality and commands within the simulated compute node (Per independent the claim 1, the virtual switch is functional  and controllable (e.g. commands) within its technological environment (i.e. simulated computed node); and
	Openstack in view of Daly does not expressly disclose:

	a network service agent that interacts with the modified fake virtual driver to simulate a network configuration of each fake virtual machine that is created on the simulated compute node and thereby simulate network traffic on the control plane, wherein the virtual network switch functionality allows the modified fake virtual driver to interact with the network service
agent.
However in analogous art Cherrueau who addresses the testing of Openstack environments discloses:
	a network service agent that interacts with the modified fake virtual driver to simulate a network configuration of each fake virtual machine that is created on the simulated compute node and thereby simulate network traffic on the control plane, wherein the virtual network switch functionality allows the modified fake virtual driver to interact with the network service (Lucrezia; Lucrezia teaches agents which are part of the Openstack platform which facilitates traffic between network services associated with the control plane and simulated nodes;
	
	see e.g. Fig. 1 and Fig. 2 illustrating Nova Compute  agent associated with libvirt
	see e.g. Fig. 3 illustrating Nova Compute Agents;
	see e.g. Page 3, Listing 1:
	see e.g. Page 3, Column 1, Section C. Traffic Steering “ ... the new Neutron primitive FlowRule ... describes how to steer the traffic between the ports of the VNFs which is required to support traffic splitting among different network functions ... Nova Agents);
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify OpenStack with Lucrezia’s agents. The motivation being the combined solution provides for increased efficiencies in managing control plane traffic.

	Regarding claim 9, claim 9 comprises the same and/or similar subject matter as claim 2 and is considered an obvious variation; therefore it is rejected under the same rationale.


	Regarding claim 16, claim 16 comprises the same and/or similar subject matter as claim 2 and is considered an obvious variation; therefore it is rejected under the same rationale.
	
	
	Claims 3, 10, and 17 are rejected under 35 USC 103 as being unpatentable over Openstack n view of Mannhart and in further view of Open vSwitch Manual and in further view of Lucrezia and in further view of Wang, “Combining Neutron and OpenDaylight for Management of Networking”, July 7, 2017 and in further view of Melander (US 2016/0099847)

	Regarding claim 3, Openstack in view of Mannhart and in further view of Open vSwitch Manual and in further view of Lucrezia disclose the method of claim 2, wherein simulating a network configuration of a fake virtual machine that is created on the simulated compute node comprises:

	in response to creation of the OvS internal interface, adding corresponding flows and
firewall rules to the fake virtual machine (The combined solution per Lucrezia teaches network address translation in conjunction with firewalls to provide one of ordinary skill in the art to implement firewall rules and/or policies;

	see e.g. Page 1, Section 1 Introduction “ ... NFV proposes to transform the network functions (e.g. NAT, Firewall, etc.) ...”

	see e.g. Page 3, Section C. Traffic Steering “  ... Flow Rule ... a stateful firewall  ...”

	see e.g. Fig 3 “OpenStack internal call sequence” illustrating OvS Component creation with associated rules)

	Openstack n view of Mannhart and in further view of Open vSwitch Manual and in further view of Lucrezia does not expressly disclose:

	However in analogous art Wang discloses:

	performing virtual interface (VIF) plugging operations for the fake virtual machine
including creating an open virtual switch (OvS) internal interface for the fake virtual machine on
in internal OpenStack bridge of the simulated compute node (Wang; Wang teaches plugins which are parcel of the Openstack platform;
	see e.g. Page 1, Column 1 “ ... Neutron is consisting of Core Plugin and Service Plugin, and Core Plugin provides Layer 2 package forwarding ... OpenVSwitch (OVS( is one of core plugins ... OVS is a virtual switch  ...”
	see e.g. Page 3, Coluimn 2 “ ... connect the virtual machine such as the use of Linuxbridge or OVS”
	see e.g. Fig. 1 “Structure of Neutron”  illustrating internal OpenStack bridge comprising the Linux Bridge)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Openstack with Wang’s plugins. The motivation the combined solution provides for increased efficiencies in simulating control plane track in a Openstack environment.




Openstack n view of Mannhart and in further view of Open vSwitch Manual and in further view of Lucrezia and in view of Wang suggests but does not expressly disclose:

	notifying a network service on the control plane about the VIF plugging operations.


However in analogous art Melander discloses:

notifying a network service on the control plane about the VIF plugging operations (

	see e.g. [0024] “ ... a routing service plugin 116 communicates with a scheduler 118 to notifications ...”
	see e.g. [0026] “ ...  notifications from one or more the service plugins ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Openstack with with Melander’s notification scheme. The motivation being the combined solution provides for increased efficiencies of simulating control plane traffic.

Regarding claim 10, claim 10 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 17, claim 17 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected under the same rationale.

	
	Claims 4, 11, and 18  are rejected under 35 USC 103 as being unpatentable over Openstack n view of Mannhart and in further view of Open vSwitch Manual and in further view of  Daly and in further view of Vajipayajula (US 2019/0394225);
	
	Regarding claim 4, Openstack n view of Mannhart and in further view of Open vSwitch Manual disclose the method of claim 1, Openstack does not expressly disclose wherein generating the plurality of simulated compute nodes comprises:

	scheduling, using a container orchestration engine, the plurality of simulated compute
nodes as one or more pods, each of the one or more pods having script to configure itself as a
simulated compute node with its own IP addresses and simulated network stacks and script to
communicate with the control plane 


	However in analogous art Daly disclose:

	scheduling, using a container orchestration engine, the plurality of simulated compute
nodes as one or more pods, each of the one or more pods having script to configure itself as a
simulated compute node with its own IP addresses and simulated network stacks and script to
communicate with the control plane 
 (Daly;

	see e.g. [0120] “ ... Container platform 204 ... container engine 208, orchestration agent 209 ...”
	see e.g. [0121] “Container engine 208  ... orchestration agent 208 ..” see e.g. [0047]

	see e.g. [0053] “ ... IP addresses for all of the pods are allocated from  subnet that is configured in the orchestrator 23”

	The Examiner notes the configuring of IP addresses and subnet are parcel of a networking stack and done under the guise of instructions executed by a processor (e.g. script)

	Therefore it would have been prima facie obvious to of ordinary skill in the art before the effective filing date of th claimed invention to modify OpenStack with Daly’s infrastructure. The motivation being the combined solution provides for increased orchestration efficiencies.

	As evidence of the rationale above Vajipayajula discloses:
	Scripting (Vajipayajula; Vajipayajula teaches scripting within the context of orchestration and pods;


	see e.g.  [0073] “ ... ingests the specifically tailored Gremlin scripts into pods 516 of Kubernetes container-orchestration environment ... specifically-tailed Gremlin script injested into that particular pod”
	see e.g. [0084] “ ... The set of processors uploads each respective Gremlin script into a different pod container one or more containers ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Openstack with Vajipayajula’s script scheme. The motivation being the combine solution provides for increased efficiencies in configuring resources. 

Regarding claim 11, claim 11 comprises the same and/or similar subject matter as claim 4 and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 18, claim 18 comprises the same and/or similar subject matter as claim 4 and is considered an obvious variation; therefore it is rejected under the same rationale.

Claims 5, 12, and 19 are rejected under 35 USC 103 as being unpatentable over Openstack n view of Mannhart and in further view of Open vSwitch Manual and in further view of  Daly and in further view of Vajipayajula and in further view of Vaidya (US 2020/0076685)

	Regarding claim 5, Openstack n view of Mannhart and in further view of Open vSwitch Manual and in further view of  Daly and in further view of Vajipayajula disclose the method of claim 4, Openstack does not expressly disclose wherein generating the plurality of simulated compute nodes further comprises:

	


	defining a replicaset object with a specified number of simulated compute nodes to
maintain, wherein in response to detecting that one or more simulated compute nodes have been deleted, the replicaset object creates additional simulated compute nodes to maintain the
specified number of simulated compute nodes (Vaidya provides a replication controller working in tandem with a lifecycle manager (i.e. deletion or addition of nodes in order to create and /or maintain a specific amount of nodes);

	see e.g. [0141] “ ... replication controller ... lifecyle functions ... terminated pod garbage collection ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Openstack with Vaidya’s replication scheme. The motivation being the combined invention provides for increased efficiencies in managing compute node resources.

Regarding claim 12, claim 12 comprises the same and/or similar subject matter as claim 5 and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 19, claim 19 comprises the same and/or similar subject matter as claim 5 and is considered an obvious variation; therefore it is rejected under the same rationale.





	

	Claims 6, 13, and 20 are rejected under 35 USC 103 as being unpatentable over Openstack in view of Mannhart and in further view of Open vSwitch Manual and in further view of Han, “On the Resiliency of Virtual Network Functions”, July 2017

	Regarding claim 6, Openstack in view of Mannhart and in further view of Open vSwitch Manual disclose the method of claim 1, Openstack does not expressly disclose wherein each simulated compute node is generated independently of the control plane, self-reports its existence to the control plane, and generates messaging traffic between itself and the control plane.

	However in analogous art Han discloses:

	wherein each simulated compute node is generated independently of the control plane, self-reports its existence to the control plane, and generates messaging traffic between itself and the control plane (Han, Han teaches compute nodes expose (i.e. self report) their internal state.
 The Examiner notes the reporting of the internal state inherently creates control plane traffic;

	see e.g. Page 153, Column 2 State Management “Since most VNFs are stateful, to guarantee service continuity for either unexpected failures or planned maintenance, VNFs need to manage their state intelligently or expose their state ...”).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Openstack with Han’s self reporting scheme. The motivation being the combined invention provides for increased efficiencies of managing compute resources.
	
Regarding claim 13, claim 13 comprises the same and/or similar subject matter as claim 6 and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 20, claim 20 comprises the same and/or similar subject matter as claim 6 and is considered an obvious variation; therefore it is rejected under the same rationale.

Claims 7 and 14 rejected under 35 USC 103 as being unpatentable over Openstack in view of Mannhart and in further view of Open vSwitch Manual and in further view of Li (US 2021/0311453)
	
	Regarding claim 7, Openstack in view of Mannhart and in further view of Open vSwitch Manual disclose the method of claim 1, Openstack does not expressly disclose wherein the modified fake virtual driver stores an internal status data structure and reports to the control plane about the internal status data structure, and wherein the internal status data structure does not correspond to any of the plurality of fake virtual machines (Li; Li teaches a virtual control device (e.g. virtual driver) independently self reports  data (i.e. data structure utilized to store the data within the context of conventional programming techniques comprising bool, floats, integers, etc.) and where the virtual control device not associated with a fake virtual machine or vm infrastructure;
	see e.g. [0092] “ ... virtual control devices ... status of the corresponding virtual control device may be changed from “standby” to “main”, and the main status of the virtual control device may further be reported  ...” )

		
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Openstack with Li’s idependent self reporting scheme. The motivation being the combined invention provides for increased efficiencies in managing resource infrastructure.

	Regarding claim 14, claim 14 comprises the same and/or similar subject matter as claim 7 and is considered an obvious variation; therefore it is rejected under the same rationale.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD L BARKER/Primary Examiner, Art Unit 2449